COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        The Honorable George E. Risner v. Harris County
                            Republican Party and Paul Simpson, Chair

Appellate case number:      01-14-00498-CV

Trial court case number:    2014-02621

Trial court:                269th District Court of Harris County

       On July 17, 2014, appellant, George E. Risner, filed a “Motion to Substitute
Party,” requesting that the Court substitute Paul Simpson as a party in place of Jared
Woodfill. Appellant contends in his motion that Woodfill “was sued only in his capacity
as chair of the Harris County Republican Party” and has now been succeeded in that
capacity by Simpson. Appellant further represents that the motion is unopposed.
       Accordingly, we grant the motion and order the Clerk of this Court to substitute
Paul Simpson, Chair of the Harris County Republican Party for Jared Woodfill, Chair of
the Republican Party as a party to this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court

Date: July 31, 2014